DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment dated 06/27/2022 has been acknowledged. Claims 1-2 have been amended. Claims 12-20 are cancelled . Claims 21-19 have been newly added.  Claims 1-11, 21-29  are pending in applications.

Response to Arguments
Arguments dated 06/27/2022 has been acknowledged but are moot since a new ground of rejections are made for subject matters of original claims 2-4,6 and their dependent (original claim 7) as well as original claim 11 in view of Kim in view of Xu. Accordingly, allowability of original claims 2-4, 6-7 & 11 are hereby withdrawn. Claim 1 which incorporates subject matter of original claim 2  are rejected accordingly (see related rejections below).  A new ground of objection is made for claim 5 and claim 5 objection is maintained. Claim 28 is objected to similar subject matter of claim 5. 
Amendment overcomes 112(b) rejections of claim 3 as set forth in previous office action. Accordingly, associated claim objection is hereby withdrawn
Since a new ground of rejections are made, this action is made non-final.

Specification
Amendment to specification dated 06/27/2022 has been acknowledged and considered.
Drawings
Amendment to drawing Fig. 9 dated 06/27/2022 has been acknowledged and considered. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-10 , 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over  KIM et al. (US 2019/0139978 A1) in view of  XU et al. (US 11,239,248 B2).

Regarding claim 1, Kim discloses,

    PNG
    media_image1.png
    610
    765
    media_image1.png
    Greyscale

A three-dimensional (3D) memory device (200, Fig. 8 above, [0052]) , comprising: 
a memory array structure (memory array formed by the memory cells formed at intersection of 150 and vertical channel VS in cell 1 and cell 2 regions, Figs. 5A-5B, para [0064], Fig. 7 shows memory cells formed by the information storage layer 173 at the intersection of 150 and VS); 
and a staircase structure (staircase structure formed in region CR as seen) in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure (memory array formed in cell 1 region at intersection of 150 and vertical channel VS , Fig. 5B) and a second memory array structure (memory array formed in cell 2 region at intersection of 150 and vertical channel VS , Fig. 5B), 
the staircase structure comprising a first staircase zone (connection region  CR, para [0057])  and a bridge structure (CP) connecting the first memory array structure and the second memory array structure, 
wherein the first staircase zone comprises a first pair of staircases facing each other (as shown)  in a first lateral direction (direction Y) …..each staircase comprising a plurality of stairs (as seen); 
and at least one stair (SP1/SP2, para [0057]) in the first pair of staircases is electrically connected to at least one of the first memory array structure and the second memory array structure through the bridge structure (CP connects cell1 and cell2 and also contacts SP1 and SP2, see para [0057], therefore  SP1/SP2 are connected to Cel1/Cell2 through CP).
, and each staircase of the first pair of staircases comprises a plurality of divisions(SSt1, SST2)  in a second lateral direction (X) perpendicular to the first lateral direction.

But Kim does not explicitly disclose, 
…….and at different depths….

But Xu discloses,

    PNG
    media_image2.png
    606
    805
    media_image2.png
    Greyscale

Pair of staircases  facing each other at a different depth (102b) may be formed next to a pair of staircases at same depth (102a)  in a lateral direction(see Fig. 1I above).
increasing the quantity of tiers of conductive structures (and hence, the quantity of staircase structures and/or the quantity of steps in individual staircase structures) of a stack structure without undesirably increasing the overall width (e.g., lateral footprint) of the stack structure can result in undesirably complex and congested routing paths to electrically connect the conductive structures to additional components (e.g., string drivers) of the memory device (Col. 1, lines 52-67).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that  at least two  pairs of staircases at  different depths next to the  pair of staircases at same depth in the first staircase zone in the first lateral direction such that the first staircase zone comprises a first pair of staircases facing each other and at different depths , according to disclosing of Xu above, in order to increase the memory density (e.g., the number of memory cells per memory die) of memory devices (col. 1 , lines 151-8) by increasing the quantity of tiers of the conductive structure in vertical direction ,thereby avoiding undesirably  complex and congested  routing paths to electrically connect the conductive structures  to additional components, as taught by Xu above.

Regarding claim 2, Kim & Xu discloses the 3D memory device of claim 1 and further disclose, wherein a stair in one of the divisions is vertically between two stairs in another one of the divisions (as seen in Kim Fig. 9).

Regarding claim 6, Kim & Xu discloses the device of claim 1 and further disclose, wherein the first staircase zone comprises a second pair of staircases facing each other in the first lateral direction and at different depths; and each staircase of the first and second pairs of staircases are at different depths ( see second pair of staircase as marked in Xu, Fig. 1Iabove  and each stairs of the first and second pair of staircases are at different depth)  



Regarding claim 7, Kim & Xu discloses the device of claim 6 and further disclose, wherein each stair in the first and second pairs of staircases are at different depths. (as seen in Xu, Fig. 1I above) 

Regarding claim 8, Kim & Xu discloses the 3D memory device of claim 1 and further disclose, further comprising: at least one word line (WL1-WL7, para [0073], Fig. 5A) extending laterally in the memory array structure and the bridge structure , such that at least one stair (SP1, Kim Fig. 8)  is electrically connected to the at least one of the first and second memory array structures through the bridge structure by the at least one word line (CP connects Cell1 and Cell2 and also contacts SP1 and SP2, see Kim para [0057], so SP1 is connected to Cell1 and Cell2 via CP. Also since  memory cells in cell1 and cell2 are connected to word lines WL1-WL7, see Kim para [0050], therefore SP1 is electrically connected to memory structures in Cell1 and Cell2  through CP by word lines WL1-WL7).


Regarding claim 9, Kim & Xu discloses the 3D memory device of claim 1 and further disclose, wherein the at least one stair (SP1, Kim Fig. 8 in combined device) in the first pair of staircases is electrically connected to each one of the first memory array structure and the second memory array structure through the bridge structure (CP connects cell1 and cell2 and also contacts SP1 and SP2, see para [0057], therefore SP1 is electrically connected to cell1 and cell2 through CP). 

Regarding claim 10, Kim & Xu discloses the 3D memory device of claim 1 and further disclose, wherein the bridge structure comprises vertically interleaved conductive layers and dielectric layers (considering bridge structure including CP, 150 & 160, the bridge structure comprises vertically interleaved conductive layers 150 and dielectric layers 160, para [0054]).

Regarding claim 21, Kim  discloses, 

    PNG
    media_image1.png
    610
    765
    media_image1.png
    Greyscale


A three-dimensional (3D) memory device (200, Fig. 8 above, [0052]) , comprising: 
a memory array structure (memory array formed by the memory cells formed at intersection of 150 and vertical channel VS in cell 1 and cell 2 regions, Figs. 5A-5B, para [0064], Fig. 7 shows memory cells formed by the information storage layer 173 at the intersection of 150 and VS); 
and a staircase structure (staircase structure formed in region CR as seen) in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure (memory array formed in cell 1 region at intersection of 150 and vertical channel VS , Fig. 5B) and a second memory array structure (memory array formed in cell 2 region at intersection of 150 and vertical channel VS , Fig. 5B), 
the staircase structure comprising a first staircase zone (connection region  CR, para [0057])  and a bridge structure (CP) connecting the first memory array structure and the second memory array structure, 
wherein the first staircase zone comprises a first pair of staircases facing each other (as shown)  in a first lateral direction (direction Y) …..each staircase comprising a plurality of stairs (as seen); 
and at least one stair (SP1/SP2, para [0057]) in the first pair of staircases is electrically connected to at least one of the first memory array structure and the second memory array structure through the bridge structure (CP connects cell1 and cell2 and also contacts SP1 and SP2, see para [0057], therefore  SP1/SP2 are connected to Cel1/Cell2 through CP).
, and each staircase of the first pair of staircases comprises a plurality of divisions(SSt1, SST2)  in a second lateral direction (X) perpendicular to the first lateral direction.

But Kim does not explicitly disclose, 
…….and at different depths….
the first staircase zone comprises a second pair of staircases facing each other in the first lateral direction and at different depths; and each staircase of the first and second pairs of staircases are at different depths 

But Xu discloses,

    PNG
    media_image2.png
    606
    805
    media_image2.png
    Greyscale

Pair of staircases  facing each other at a different depth (102b) may be formed next to a pair of staircases at same depth (102a)  in a lateral direction(see Fig. 1I above).
the first staircase zone comprises a second pair of staircases facing each other in the first lateral direction and at different depths; and each staircase of the first and second pairs of staircases are at different depths ( see second pair of staircase as marked in Xu, Fig. 1I above and each stairs of the first and second pair of staircases are at different depth)  

increasing the quantity of tiers of conductive structures (and hence, the quantity of staircase structures and/or the quantity of steps in individual staircase structures) of a stack structure without undesirably increasing the overall width (e.g., lateral footprint) of the stack structure can result in undesirably complex and congested routing paths to electrically connect the conductive structures to additional components (e.g., string drivers) of the memory device (Col. 1, lines 52-67).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that  at least two  pairs of staircases at  different depths next to the  pair of staircases at same depth in the first staircase zone in the first lateral direction such that the first staircase zone comprises a first pair of staircases facing each other and at different depths , wherein the first staircase zone comprises a second pair of staircases facing each other in the first lateral direction and at different depths; and each staircase of the first and second pairs of staircases are at different depths ( see second pair of staircase as marked in Xu, Fig. 1I above and each stairs of the first and second pair of staircases are at different depth) ,according to disclosing of Xu above, in order to increase the memory density (e.g., the number of memory cells per memory die) of memory devices (col. 1 , lines 151-8) by increasing the quantity of tiers of the conductive structure in vertical direction ,thereby avoiding undesirably  complex and congested  routing paths to electrically connect the conductive structures  to additional components, as taught by Xu above.


Regarding claim 22, Kim & Xu  discloses the device  of claim 21 and further disclose, wherein each stair in the first and second pairs of staircases are at different depths (as seen in Xu Fig. 1I above)

 Regarding claim 23, Kim & Xu discloses the device of claim 21 and further disclose, further comprising: at least one word line (WL1-WL7, para [0073], Fig. 5A) extending laterally in the memory array structure and the bridge structure , such that at least one stair (SP1, Kim Fig. 8)  is electrically connected to the at least one of the first and second memory array structures through the bridge structure by the at least one word line (CP connects Cell1 and Cell2 and also contacts SP1 and SP2, see Kim para [0057], so SP1 is connected to Cell1 and Cell2 via CP. Also since  memory cells in cell1 and cell2 are connected to word lines WL1-WL7, see Kim para [0050], therefore SP1 is electrically connected to memory structures in Cell1 and Cell2  through CP by word lines WL1-WL7).


Regarding claim 24, Kim & Xu discloses the device of claim 21  further disclose,  wherein the at least one stair(SP1)  in the staircases is electrically connected to the first memory array structure and the second memory array structure through the bridge structure.  (CP connects Cell1 and Cell2 and also contacts SP1 and SP2, see para [0057], therefore SP1 is electrically connected to Cell1 and Cell2 through CP).

Regarding claim 25, Kim & Xu discloses the device of claim 21 and further disclose, wherein the lower wall portion of the bridge structure comprises vertically interleaved conductive layers and dielectric layers (as seen in Fig. 8, lower wall portion comprises vertically interleaved conductive layers 150 interleaved by dielectric layers 160).



Claim 3-4 , 26-27 & 29 are  rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. in view of  XU et al. and further in view of HWANG et al. (US 2021/0358933 A1).

Regarding claim 3, Kim & Xu discloses the 3D memory device of claim 1 but does not explicitly disclose, wherein the memory array structure comprises a plurality of blocks in the second lateral direction; and the first staircase zone is in one or two of the blocks.
But Hwang teaches,

    PNG
    media_image3.png
    598
    660
    media_image3.png
    Greyscale

wherein the memory array structure comprises a plurality of blocks (as shown in Fig. 14 above) in the second lateral direction (Y)(; and the first staircase zone is in one or two of the blocks( as seen).
According to embodiments of the disclosure, by providing pad regions arranged in a new stepped structure, the number of gates stacked in the vertical direction may be increased. Therefore, a three-dimensional semiconductor device capable of improving the degree of integration may be provided (para [0196]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to further modify the combined device such that  a second staircase zone is formed adjacent to first staircase zone in a second later direction (Y) such that  the memory array structure comprises a plurality of blocks (as shown in Fig. 14 above) in the second lateral direction (Y)and the first staircase zone is in one or two of the block, according to teaching of HWANG, in order to increase number of gates in the vertical direction , thereby improving the degree of integration, as taught by HWANG ( see para [0196]).

Regarding claim 4,  discloses the device of claim 1 but does not explicitly disclose, wherein the staircase structure further comprises a second staircase zone; and Atty. Dkt. No. 10018-01-0110-US-6-Zhong Zhang Reply to Office Action of April 14, 2022Application No. 16/881,168 the bridge structure is between the first staircase zone and the second staircase zone in the second lateral direction.  
But Hwang discloses,
A second staircase zone (see Fig. 14 above) ; and Atty. Dkt. No. 10018-01-0110-US-6-Zhong ZhangReply to Office Action of April 14, 2022Application No. 16/881,168 the bridge structure is between the first staircase zone and the second staircase zone in the second lateral direction(Y) ( as seen).

    PNG
    media_image4.png
    598
    660
    media_image4.png
    Greyscale

According to embodiments of the disclosure, by providing pad regions arranged in a new stepped structure, the number of gates stacked in the vertical direction may be increased. Therefore, a three-dimensional semiconductor device capable of improving the degree of integration may be provided (para [0196]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to further modify the combined device such that  a second staircase zone is formed adjacent to first staircase zone in a second later direction (Y) on opposite side of the bridge structure (CP) such that the staircase structure further comprises a second staircase zone (see Fig. 14 above) and Atty. Dkt. No. 10018-01-0110-US-6-Zhong ZhangReply to Office Action of April 14, 2022Application No. 16/881,168 the bridge structure (CP) is between the first staircase zone and the second staircase zone in the second lateral direction(Y)  , according to teaching of HWANG, in order to increase number of gates in the vertical direction , thereby improving the degree of integration, as taught by HWANG ( see para [0196]).

Regarding claim 26, Kim & Xu discloses the device of claim 21 but does not explicitly  disclose, wherein the memory array structure comprises a plurality of blocks in a second lateral direction; and the first staircase zone is in one or two of the blocks.  
But Hwang teaches,

    PNG
    media_image3.png
    598
    660
    media_image3.png
    Greyscale

wherein the memory array structure comprises a plurality of blocks (as shown in Fig. 14 above) in the second lateral direction (Y)(; and the first staircase zone is in one or two of the blocks( as seen).
According to embodiments of the disclosure, by providing pad regions arranged in a new stepped structure, the number of gates stacked in the vertical direction may be increased. Therefore, a three-dimensional semiconductor device capable of improving the degree of integration may be provided (para [0196]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to further modify the combined device such that  a second staircase zone is formed adjacent to first staircase zone in a second later direction (Y) such that  the memory array structure comprises a plurality of blocks (as shown in Fig. 14 above) in the second lateral direction (Y)and the first staircase zone is in one or two of the block, according to teaching of HWANG, in order to increase number of gates in the vertical direction , thereby improving the degree of integration, as taught by HWANG ( see para [0196]).


Regarding claim 27, Kim & Xu discloses the device of claim 21 but does not explicitly  disclose, wherein the staircase structure further comprises a second staircase zone; and the bridge structure is between the first staircase zone and the second staircase zone in a second lateral direction.  
But Hwang discloses,
A second staircase zone (see Fig. 14 above) ; and Atty. Dkt. No. 10018-01-0110-US-6-Zhong ZhangReply to Office Action of April 14, 2022Application No. 16/881,168 the bridge structure is between the first staircase zone and the second staircase zone in the second lateral direction(Y) ( as seen).

    PNG
    media_image4.png
    598
    660
    media_image4.png
    Greyscale

According to embodiments of the disclosure, by providing pad regions arranged in a new stepped structure, the number of gates stacked in the vertical direction may be increased. Therefore, a three-dimensional semiconductor device capable of improving the degree of integration may be provided (para [0196]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to further modify the combined device such that  a second staircase zone is formed adjacent to first staircase zone in a second later direction (Y) on opposite side of the bridge structure (CP) such that the staircase structure further comprises a second staircase zone (see Fig. 14 above) and Atty. Dkt. No. 10018-01-0110-US-6-Zhong ZhangReply to Office Action of April 14, 2022Application No. 16/881,168 the bridge structure (CP) is between the first staircase zone and the second staircase zone in the second lateral direction(Y)  , according to teaching of HWANG, in order to increase number of gates in the vertical direction , thereby improving the degree of integration, as taught by HWANG ( see para [0196]).

Regarding claim 29, Kim & Xu discloses the device of claim 21  but does not explicitly  discloses, wherein each staircase of the first pair of staircases comprises a plurality of divisions in a second lateral direction perpendicular to the first lateral direction, a stair in one of the divisions is vertically between two stairs in another one of the divisions, the memory array structure comprises a plurality of blocks in the second lateral direction, and the first staircase zone is in one or two of the blocks.

But Hwang teaches,

    PNG
    media_image5.png
    598
    660
    media_image5.png
    Greyscale

wherein each staircase of the first pair of staircases comprises a plurality of divisions ( as marked)  in a second lateral direction (Y)  perpendicular to the first lateral direction (X) , a stair in one of the divisions is vertically between two stairs in another one of the divisions ( as seen) , the memory array structure comprises a plurality of blocks ( as marked) in the second lateral direction, and the first staircase zone is in one or two of the blocks ( as seen)


According to embodiments of the disclosure, by providing pad regions arranged in a new stepped structure, the number of gates stacked in the vertical direction may be increased. Therefore, a three-dimensional semiconductor device capable of improving the degree of integration may be provided (para [0196]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to further modify the combined device such that  a second staircase zone is formed adjacent to first staircase zone in a second later direction (Y) such that each staircase of the first pair of staircases comprises a plurality of divisions in a second lateral direction perpendicular to the first lateral direction, a stair in one of the divisions is vertically between two stairs in another one of the divisions, the memory array structure comprises a plurality of blocks in the second lateral direction, and the first staircase zone is in one or two of the blocks, according to teaching of HWANG, in order to increase number of gates in the vertical direction , thereby improving the degree of integration, as taught by HWANG ( see para [0196]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2019/0139978 A1)  in view of HWANG et al. (US 2021/0358933 A1).


Regarding claim 11, Kim discloses,

    PNG
    media_image6.png
    515
    605
    media_image6.png
    Greyscale

A three-dimensional (3D) memory device (100, Fig. 3A above, [0052]) , comprising: 
a memory array structure (memory array formed in Cell1 & Cell2 regions); 
and a staircase structure (staircase structure formed in region CR as seen) in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure (memory cell array formed in cell 1 by vertical channel structure VS, see Fig. 5A)  and a second memory array structure (memory cell array formed in cell 2 by vertical channel structure VS, see Fig. 5A) , the staircase structure comprising a first staircase zone (zone in CR) and a bridge structure (CP)  connecting the first memory array structure and the second memory array structure (as seen), 
….and at least one stair  (SP1/SP2) in the first staircase is electrically connected to at least one of the first memory array structure and the second memory array structure through the bridge structure (CP connects cell1 and cell2 and also contacts SP1 and SP2, see para [0057], therefore  SP1/SP2 are connected to Cel1/Cell2 through CP).
But Kim does not explicitly disclose,
Wherein the first staircase zone comprises a first staircase comprising a plurality of divisions in a second lateral direction, each division comprising a plurality of stairs in a first lateral direction perpendicular to the second lateral direction; Atty. Dkt. No. 10018-01-0110-US- 32 –a stair in one of the divisions is vertically between two stairs in another one of the divisions. 
But Hwang discloses, Wherein the first staircase zone comprises a first staircase comprising a plurality of divisions in a second lateral direction (Y), each division comprising a plurality of stairs in a first lateral direction (X) perpendicular to the second lateral direction (Y); Atty. Dkt. No. 10018-01-0110-US- 32 –a stair in one of the divisions is vertically between two stairs in another one of the divisions ( see Fig. 14 as annotated below) 


    PNG
    media_image7.png
    598
    662
    media_image7.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to further modify the combined device such that  the first staircase zone comprises a first staircase comprising a plurality of divisions in a second lateral direction (Y), each division comprising a plurality of stairs in a first lateral direction (X) perpendicular to the second lateral direction (Y); Atty. Dkt. No. 10018-01-0110-US- 32 –a stair in one of the divisions is vertically between two stairs in another one of the divisions, according to teaching of HWANG above, in order to increase number of gates in the vertical direction , thereby improving the degree of integration, as taught by HWANG ( see para [0196]).

Allowable Subject Matter

Claim 5 & 28  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
With respect to claims 5 & 28 , the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

and the first staircase zone and the second staircase zone are asymmetric in the second lateral direction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHATIB A RAHMAN/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813